Citation Nr: 0429758	
Decision Date: 11/03/04    Archive Date: 11/10/04

DOCKET NO.  00-19 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability, to include degenerative disc disease (DDD).

2.  Entitlement to service connection for a thoracic spine 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to June 
1972.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire.  At a November 2002 Central Office hearing, the 
veteran testified before the undersigned Veterans Law Judge.  
In March 2003 the Board determined that the veteran had 
submitted new and material evidence sufficient to reopen his 
claims of entitlement to service connection for a lumbar 
spine disability, to include DDD, and for a thoracic spine 
disability, and developed the claims pursuant to 38 C.F.R. 
§ 19.9(a)(2).  The Board remanded the veteran's claims for 
service connection in a June 2003 remand.  The requested 
development has been completed and the case has been returned 
to the Board for further appellate action.  


FINDINGS OF FACT

1.  There is no competent medical evidence of record linking 
the veteran's current lumbar spine disability to his service 
or any incident therein.

2.  There is no competent medical evidence of record linking 
the veteran's current thoracic spine disability to his 
service or any incident therein.




CONCLUSIONS OF LAW

1.  A lumbar spine disability, to include DDD, was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.326 (2003).

2.  A thoracic spine disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

The record reflects that the veteran was provided with notice 
of the July 1999 rating decision from which the current 
appeal originates.  He was provided with a statement of the 
case in April 2000, and supplemental statements of the case 
in February 2001, August 2001 and August 2003, which notified 
him of the issues addressed, the evidence considered, the 
adjudicative actions taken, the decision reached, the 
pertinent law and regulations, and the reasons and bases for 
the decision.

In the present case, the July 1999 rating decision denied 
service connection for a back disability.  In a March 2003 
decision, the Board found new and material evidence to reopen 
the current claims and developed the claims pursuant to 38 
C.F.R. § 19.9(a)(2).  Thereafter, in June 2003, the Board 
remanded the claims to comply with VCAA notification 
requirements.  Thus, only after the initial rating action was 
promulgated, did the RO, in June 2003, provide adequate 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claims, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to submit any evidence in his possession 
that pertains to the claims.  

While the notice provided to the veteran in June 2003 was not 
given prior to the first RO adjudication of the claims in 
July 1999, the notice was provided by the RO subsequent to 
the Board's reopening the claims and prior to recertification 
of the claims to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The veteran was specifically 
advised of what information and evidence was needed to 
substantiate his claims.  He was also advised of what 
evidence VA would obtain for him, and of what evidence he was 
responsible for submitting, and also advised to submit 
relevant evidence in his possession.  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which he 
authorized VA to request, were obtained by the RO.  38 
U.S.C.A. § 5103A.  In this regard the Board notes that the 
record contains the following pertinent records:  service 
medical records, VA and private treatment records.  The 
veteran has not alleged that there are any other obtainable 
outstanding medical records.  The Board consequently finds 
that VA's duty to assist the veteran in obtaining records in 
connection with the instant appeal has been fulfilled.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993). 

Factual Background

The veteran's preinduction, July 1970 medical history report 
shows that he denied any history of back trouble of any kind.  
The accompanying medical examination report does not show any 
spinal abnormalities.  In March 1971, the veteran complained 
of upper back pain after injuring his back three days before.  
Physical examination revealed tenderness over the thoracic 
vertebrae.  The impression was auto accident contusion with 
mild muscle spasm.  The veteran complained of a backache in 
July 1971.  In January 1972, he reported a history of an auto 
accident 1-1/2 years before with complaints of pain between his 
shoulders.  He was diagnosed with traumatic bursitis.  In a 
January 1972 medical history report, the veteran averred that 
he had a history of recurrent back pain.  He reported 
recurrent cervical spine pain since approximately August 1967 
with full strength and range of motion.  The accompanying 
examination report did not indicate any spinal abnormalities.  
A March 1972 treatment record notes a chronic back problem.  
In April 1972, he again gave a history of having injured his 
back some years before with intermittent pain in the neck and 
right shoulder.  An April 1972 X-ray study of the veteran's 
cervical spine revealed no significant abnormality.  A June 
1972 medical history report notes the veteran denied 
recurrent back pain.  His accompanying separation examination 
report indicates that his spine was evaluated as normal.

A June 1973 VA compensation examination report shows the 
veteran reported low back pain since a preservice automobile 
accident.  The diagnoses included low back strain manifested 
by history of low back pain since preservice accident and 
with no objective signs.  

VA treatment records, dating from October 1996 to May 1999, 
show the veteran's stated history of two prior disc 
surgeries; one in 1994, and a second following a May 1996 car 
accident.  The veteran was given Percocet for low back pain.  
A March 1998 treatment record notes the veteran had chronic 
low back pain after multiple surgeries.  The diagnoses 
included low back pain and failed back syndrome.  Subsequent 
treatment records show ongoing complaints and treatment for 
failed back syndrome.  In January 1999, the veteran gave a 
history of pain from the mid-thoracic to the lumbar and 
sacral spine regions that began after a car accident prior to 
service, but was exacerbated by his inservice job as a flight 
medic and from a 1970 fall from a stage.  He reported that he 
severely injured his lower back and fractured his elbow in 
the fall.  The progress note indicates his thoracic, lumbar 
and sacral spine pain was stable at that time with 
medication.  

A January 2000 VA progress note indicates that the veteran 
had five back operations from 1995 through 1997.  The 
presumptive diagnosis was DDD of the lumbosacral spine with 
spondylolysis and right radiculopathy.  A March 2000 VA 
physical therapy consultation note shows the veteran reported 
a twenty-five year history of pain since an inservice fall.  

During his September 2000 personal hearing, the veteran 
testified that he initially injured his back prior to service 
in a car accident and sought treatment from a chiropractor 
for approximately one month.  At the time of his service 
entrance examination, he reported the prior injury.  In 
service, he had no back complaints until he fell 
approximately three stories from a staging facility onto a 
concrete floor.  He testified that he immediately sought 
treatment, walking to the facility with a buddy.  He was 
given pain medication and placed on profile until his 
discharge from service.  He further testified that he 
received private chiropractic treatment for back pain in the 
years after his discharge and prior to his first back surgery 
in 1994.

A January 2001 VA general medical examination report 
indicates the veteran's claims file was reviewed and notes 
his stated history of an inservice fall from a staging 
facility with resultant thoracic spine complaints.  The 
veteran reported intermittent thoracic spine complaints 
following his discharge from service.  The examiner diagnosed 
thoracic spine strain and an unconfirmed report of two 
damaged thoracic discs.  The examiner opined that it was as 
likely as not that the current findings were due to the 
inservice 1971 accident and that the symptoms would be a 
continuation of the thoracic spine condition.  

In a January 2001 addendum to the VA examination report, the 
examiner indicates that a review of the service medical 
records produced no documentation of the veteran ever having 
fallen from scaffolding while on active duty.  The examiner 
noted that the veteran was in an automobile accident in 1996 
with subsequent disc surgery to the lower back.  The examiner 
opined that the veteran's current thoracic spine condition 
was less than likely due to a continuation of the complaints 
noted in service and was more than likely due to post-service 
injuries.  

Anthony A. Salerni, M.D., in an October 2002 letter, states 
the veteran's back problem started when he fell three stories 
when he was 21 and he had had fairly unremitting pain since 
that time.  The physician stated that findings on a MRI scan 
of the veteran's back were severe and consistent with the 
force that could be generated from a substantial fall.  Dr. 
Salerni opined that the veteran's current back problems were 
related to the fall.

Treatment records from Elliot Hospital and Dr. Salerni's 
office, dating from October 1993 to October 2002, indicate 
that Dr. Salerni performed a repeat L5 discectomy and 
foraminotomy on the veteran in October 1993 and a right L4-5 
discectomy in November 1996.  Later that month the veteran 
was admitted to Elliot Hospital for treatment of an 
incisional wound infection.  An October 2002 progress note 
from Dr. Salerni, indicates the veteran was to undergo 
another discectomy at two levels with fixation.  

During his November 2002 Central Office hearing before the 
undersigned, the veteran testified that he injured his upper 
back in a preservice accident and was treated by a 
chiropractor for slight misalignment of his spine.  At the 
time of his enlistment he had no back problems.  In service, 
he suffered a whiplash injury in a minor car accident, but 
did not seek treatment.  He testified that he hurt his back 
and elbow at the same time, in July 1971, when he fell 
approximately 15 feet from a staging facility.  He did not 
immediately seek treatment and reported the incident to his 
commanding officer several days later.  He could not remember 
whether a line of duty determination had been made or not. He 
was placed on one week's profile in August 1971.  Since his 
July accident, the veteran had both upper and lower back 
pain.  He continued to experience back problems at the time 
of his discharge examination, but did not report it because 
he was fearful it would delay his discharge.  One to two 
years after his discharge, he sought chiropractic treatment 
for his low back pain.  He testified that he had a car 
accident in 1996 and was given muscle relaxers for back pain.  
Prior to his first back surgery in 1993, Dr. Salerno told him 
that he had a tremendous amount of arthritis and degeneration 
in his spine.

David C. Lundgren, D.C., in a December 2002 letter, indicates 
that the veteran was seen for low back radiating pain in 
early February 1989.  He was diagnosed and treated for 
lumbosacral sprain/strain and lumbago.  

A December 2003 VA examination report shows that the 
veteran's medical records were reviewed.  He described a long 
history of chronic back problems.  He stated he was initially 
involved in a car accident prior to service and injured his 
back.  In service he fell approximately 12 to 15 feet from a 
staging facility and injured his right elbow and back.  He 
was treated that same day.  The examiner diagnosed failed 
back syndrome status post multiple lumbar spine surgeries.  
The examiner opined that an exact etiology of the condition 
was not possible.  His fall from the staging facility was 
likely a contributing injury to his back condition as were 
other injuries.  The examiner noted that the veteran appeared 
to have given an honest description of the inservice injury 
and there was documentation of chronic back problems.

Analysis

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110.  In addition, if 
a condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  In such instances, however, a grant of service 
connection is warranted only when "all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  38 C.F.R. § 3.303(d).

The Board has carefully reviewed the claims file and 
considered the veteran's assertions regarding his thoracic 
and lumbar spine disabilities.  While the evidence reveals 
that he currently suffers from thoracic and lumbar spine 
disabilities, the competent, probative evidence of record 
does not indicate that the veteran fell from a staging 
facility in service.  In this regard, efforts by the RO and 
the NPRC to corroborate a fall from a staging facility and 
resultant back injury in service have been unsuccessful.  
Thus, despite the veteran's recollections of the injury more 
than twenty years afterwards, there is no documentary 
evidence that he fell from such a facility in service or 
sustained a back injury.  Moreover, there are no post-service 
treatment records for a thoracic or lumbar spine disability 
until many years after service.  The first record of 
treatment for a thoracic or lumbar spine condition was in 
1993.  This evidence is not supportive of the veteran's 
claims as it does not link his current complaints to service.  
The Board has a duty to analyze the credibility and probative 
value of the evidence of record and finds the absence of 
contemporary service personnel and medical records 
documenting the alleged fall, more probative than the 
veteran's accounts and somewhat conflicting testimony given 
more than twenty years after his discharge.  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001); Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  

Likewise, although there was evidence of inservice back 
complaints, the record contains no probative medical evidence 
that the veteran has current thoracic or lumbar spine 
disabilities which are causally related to his service or any 
incident therein.  In this respect, the Board acknowledges 
Dr. Salerni and the December 2003 VA examiner's opinions that 
the veteran's back disabilities were attributable to an 
inservice fall.  However, as noted above, the Board has a 
duty to analyze the credibility and probative value of the 
evidence of record.  When adequately explained, the Board is 
free to favor one medical opinion over another.  Evans v. 
West, 12 Vet. App. 22, 26 (1998).  The Board finds the 
January 2001 VA examiner's addendum opinion to be more 
probative, as it was based on medical examination of the 
veteran and review of the claims file, to specifically 
include the service medical records.  Although the examiner 
initially found that the veteran's current symptoms were 
related to the alleged inservice accident; later, upon 
further review, and notation that there was no documentation 
of the alleged incident, he found that the veteran's current 
thoracic problems were not a continuation of inservice 
complaints but were more likely related to his post-service 
injuries.  Moreover, although the December 2003 VA examiner 
and Dr. Salerni linked the veteran's current back complaints 
to an alleged inservice injury, these opinions are based on 
the veteran's history.  In this respect, the Board notes that 
all the medical opinions supporting the veteran's claim 
assumed the veteran's accounts of the inservice fall to be 
true.  The Board finds that these opinions were not based on 
the objective evidence of the veteran's actual military 
history.  The medical opinions, based on inaccurate factual 
premises, have very limited, if any, probative value.  See 
Reonal v. Brown, 5 Vet. App. 458, 460-461 (1993).  While an 
examiner can render a current diagnosis based upon his 
examination of the veteran, his opinion regarding the 
etiology of the underlying condition, without a thorough 
review of the record, can be no better than the facts alleged 
by the veteran.  Swann v. Brown, 5 Vet. App. 229, 233 (1993).

While the veteran believes he currently has thoracic and 
lumbar spine disabilities as a result of an inservice fall, 
he is not competent to provide evidence that requires medical 
knowledge.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Accordingly, 
the claims for service connection for thoracic and lumbar 
spine disabilities must be denied.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's 
claims, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  




ORDER

Service connection for a lumbar spine disability is denied.

Service connection for a thoracic spine disability is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



